DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Applicant’s Specification pg. 5, line 15 indicates the presence of a Figure 8 illustrating a perspective view of an embodiment of a zipper module, however no such drawing is included. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 line 7 recites limitations requiring that the straight-line connection couples the zipper module and the first frac tree “to fluidly connect the first frac tree and the second frac tree” however based on the disclosure the limitation should read “to fluidly connect the zipper module and the first frac tree”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9, 12-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “zipper module” in claims 1, 2, 4, 5, 9, 12-15, 18, and 19 is used by the claim to mean “an adjustable connective element between a manifold and a frac tree,” while the accepted meaning is “A system of frac valves that directs treatment fluid from the missile to multiple frac trees that facilitates quick redirection of fracturing pressure from one well to another.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, 15-17,  and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajaria (U.S. Pub. No. 2017/0130555).
Regarding Claim 1, Kajaria discloses a system, comprising: 
A first frac tree (Kajaria: Figure 6: first 14) connected to a first wellbore; 
5A second frac tree (Kajaria: Figure 6: second 14) connected to second wellbore; and 
A single zipper module (Kajaria: Figure 6: 20); 
A first single straight-line connection (Kajaria: Figure 6: 56 adjacent 20) between the single zipper module (Kajaria: Figure 6: 20) and the first frac tree (Kajaria: Figure 6: first 14); and 
A second single straight-line connection (Kajaria: Figure 6: 56 between separate 14s) between the first frac tree (Kajaria: Figure 6: first 14) and the second frac tree (Kajaria: Figure 6: second 14).
Regarding Claim 2, Kajaria discloses the system of claim 1, wherein fluid channels are defined within the first frac tree (Kajaria: Figure 6: first 14), the second frac tree (Kajaria: Figure 6: second 14), the single zipper module (Kajaria: Figure 6: 20), the first single straight-line connection (Kajaria: Figure 6: 56 adjacent 20), and the second straight-line connection for hydraulic fracturing fluid to be supplied from the zipper module (Kajaria: Figure 6: 20) to the first frac tree (Kajaria: Figure 6: first 14) and the second frac tree (Kajaria: Figure 6: second 14)(Paragraph [0041]).
Regarding Claim 3, Kajaria discloses the system of claim 1, further comprising: 
A15A third frac tree (Kajaria: Figure 6: third 14) connected to a third wellbore; and 
A third single straight-line connection (Kajaria: Figure 6: 56 between second and third 14) between the second frac tree (Kajaria: Figure 6: second 14) and the third frac tree (Kajaria: Figure 6: third 14).
Regarding Claim 6, Kajaria discloses the system of claim 1, further comprising a first valve and a second valve, the single straight-line connection extending between the first and second valves (Kajaria: 66).
Regarding Claim 7, Kajaria discloses the system of claim 6, wherein the first and second valves (Kajaria: 66) are at least one of manually actuatable or automatically actuatable (all valves are either manual or automatic).
Regarding Claim 8, Kajaria discloses the system of claim 6, wherein the first and second valves (Kajaria: 66) are selected from the group consisting of a plug valve, a gate valve and a ball valve (Kajaria: Figure 6: 66 ball valve operated by wheel).
Regarding Claim 9, Kajaria discloses a system for delivering hydraulic fracturing fluid to a wellbore, the system comprising: 
5A plurality of pumps (Kajaria: 10) fluidly connected to a manifold for delivering fluid to a zipper module (Kajaria: Figure 6: 20); 
A first frac tree (Kajaria: Figure 6: first 14), the first frac tree (Kajaria: Figure 6: first 14) adapted to be connected to a first wellbore; 
A second frac tree (Kajaria: Figure 6: second 14) adapted to be connected to a second wellbore; 
A first single straight-line connection (Kajaria: Figure 6: 56 adjacent 20) between the zipper module (Kajaria: Figure 6: 20) and the first frac tree (Kajaria: Figure 6: first 14); and 
A second single straight-line connection (Kajaria: Figure 6: 56 between separate 14s) between the first frac tree (Kajaria: Figure 6: first 14) and the second frac tree (Kajaria: Figure 6: second 14).
Regarding Claim 10, Kajaria discloses the system of claim 9, further comprising: 
A third frac tree (Kajaria: Figure 6: third 14) adapted to be connected to a third wellbore; and 
A third single straight-line connection (Kajaria: Figure 6: 56 between second and third 14) between the first frac tree (Kajaria: Figure 6: first 14) and the third frac tree (Kajaria: Figure 6: third 14).
Regarding Claim 11, Kajaria discloses the system of claim 9, further comprising: 
A third frac tree (Kajaria: Figure 6: third 14) adapted to be connected to a third wellbore; and 
15A third single straight-line connection (Kajaria: Figure 6: 56 between second and third 14) between the second frac tree (Kajaria: Figure 6: second 14) and the third frac tree (Kajaria: Figure 6: third 14).
Regarding Claim 12, Kajaria discloses the system of claim 9, wherein fluid channels are defined within the first frac tree (Kajaria: Figure 6: first 14), the second frac tree (Kajaria: Figure 6: second 14), the zipper module (Kajaria: Figure 6: 20), the first single straight-line connection (Kajaria: Figure 6: 56 adjacent 20), and the second straight-line connection for the hydraulic fracturing fluid to be supplied from the zipper module (Kajaria: Figure 6: 20) to 20the first frac tree (Kajaria: Figure 6: first 14) and the second frac tree (Kajaria: Figure 6: second 14).
Regarding Claim 15, Kajaria discloses a method for delivering hydraulic fracturing fluid to a wellbore, the method comprising: 5positioning a zipper module (Kajaria: Figure 6: 20) for connection to a first frac tree (Kajaria: Figure 6: first 14) and a second frac tree (Kajaria: Figure 6: second 14); 
Coupling a first single straight-line connection (Kajaria: Figure 6: 56 adjacent 20) to the zipper module (Kajaria: Figure 6: 20); and 
Coupling a second single straight-line connection to the first frac tree (Kajaria: Figure 6: first 14) between the first frac tree (Kajaria: Figure 6: first 14) and the second frac tree (Kajaria: Figure 6: second 14).
Regarding Claim 16, Kajaria discloses the method of claim 15, further comprising coupling a third single straight-line connection (Kajaria: Figure 6: 56 between second and third 14) to the first frac tree (Kajaria: Figure 6: first 14) to fluidly connect the first frac tree (Kajaria: Figure 6: first 14) and the third frac tree (Kajaria: Figure 6: third 14).
Regarding Claim 17, Kajaria discloses the method of claim 15, further comprising coupling a third single straight-line connection (Kajaria: Figure 6: 56 between second and third 14) to the second frac tree (Kajaria: Figure 6: second 14) to fluidly connect the second frac tree (Kajaria: Figure 6: second 14) to the third frac tree (Kajaria: Figure 6: third 14).
Regarding Claim 20, Kajaria discloses the method of claim 15, further comprising providing a first valve and a second valve, the first single straight-line connection extends between the first and second valves (Kajaria: 66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria, in view of Tran (U.S. Pub. No. 2017/0370172).
Regarding Claim 4, Kajaria renders obvious the system of claim 1, but does not disclose wherein the zipper module (Kajaria: Figure 6: 20) is situated on a base that is adjustable in elevation.
Tran discloses a zipper module situated on a base (Tran: 114) that is adjustable in elevation (Tran: 118a-d).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the adjustable base of Tran in the invention of Kajaria in order to allow the zipper module to adjust elevation relative to associated piping elements in order to provide proper alignment between them.
Regarding Claim 5, Kajaria renders obvious the system of claim 1, but does not disclose wherein the zipper module (Kajaria: Figure 6: 20) comprises at least one rotatable 20block for receiving the frac fluid.
Tran discloses at least rotatable block for receiving frac fluid (Tran:58). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the rotatable block of Tran in the invention of Kajaria in order to position the frac block relative to the tree and allow for fluid to flow between the zipper and the tree. 
Regarding Claim 13, Kajaria renders obvious the system of claim 9, but does not disclose wherein the zipper module (Kajaria: Figure 6: 20) is situated on a base that is adjustable in elevation.
Tran discloses a zipper module situated on a base (Tran: 114) that is adjustable in elevation (Tran: 118a-d).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the adjustable base of Tran in the invention of Kajaria in order to allow the zipper module to adjust elevation relative to associated piping elements in order to provide proper alignment between them.
Regarding Claim 14, Kajaria renders obvious the system of claim 9, but does not disclose wherein the zipper module (Kajaria: Figure 6: 20) comprises at least one rotatable block for receiving the frac fluid.
Tran discloses at least rotatable block for receiving frac fluid (Tran:58). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the rotatable block of Tran in the invention of Kajaria in order to position the frac block relative to the tree and allow for fluid to flow between the zipper and the tree. 
Regarding Claim 18, Kajaria renders obvious the method of claim 15, but does not disclose further comprising providing a base to support the zipper 15module and adjusting the elevation of the zipper module (Kajaria: Figure 6: 20) with respect to the base.
Tran discloses a zipper module situated on a base (Tran: 114) that is adjustable in elevation (Tran: 118a-d).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the adjustable base of Tran in the invention of Kajaria in order to allow the zipper module to adjust elevation relative to associated piping elements in order to provide proper alignment between them.
Regarding Claim 19, Kajaria renders obvious the method of claim 15, but does not disclose further comprising providing a rotatable block on the zipper module (Kajaria: Figure 6: 20) to rotationally position at least a portion of the zipper module (Kajaria: Figure 6: 20).
Tran discloses at least rotatable block for receiving frac fluid (Tran:58). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used the rotatable block of Tran in the invention of Kajaria in order to position the frac block relative to the tree and allow for fluid to flow between the zipper and the tree. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679